 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE
 5
          PRECISION INDUSTRIAL
 6        CONTRACTORS INC.,

 7                              Plaintiff,
                                                          C19-5810 TSZ
 8             v.
                                                          MINUTE ORDER
 9        JACK R. GAGE REFRIGERATION
          INC., et al.,
10
                                Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13        (1)     Having reviewed Plaintiff’s and Defendant Jack R. Gage Refrigeration’s
   stipulated show cause response, docket no. 82, the trial date of July 19, 2021, and all
14 related deadlines, are hereby STRICKEN. The parties are DIRECTED to file
   simultaneous cross-motions for summary judgment on June 17, 2021, which shall be
15 noted for July 9, 2021. Any response to the summary judgment motions shall be due on
   or before the new noting date. No reply shall be filed, unless requested by the Court.
16 The Court will promptly reset the trial date, if appropriate, after it rules on the parties’
   motions for summary judgment.
17
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record  and to Defendant  Jason Hoyt via email at jason.hoyt1424@gmail.com.

           Dated this 21st day of May, 2021.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Gail Glass
22                                                    Deputy Clerk
23

     MINUTE ORDER - 1
